DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 5 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (demultiplexing a block of the encoded audio bitstream, wherein the encoded audio bitstream is compatible with an MPEG-4 AAC standard; decoding at least a portion of the block of the encoded audio bitstream, wherein the block of the encoded audio bitstream includes: a fill element with an identifier indicating a start of the fill element and fill data after the identifier, wherein the fill data includes: a flag identifying whether enhanced spectral band replication processing is to be performed on audio content of the block of the encoded audio bitstream, and enhanced spectral band replication metadata which does not include one or more parameters used for both spectral patching and harmonic transposition, wherein the enhanced spectral band replication metadata is metadata configured to enable at least one eSBR tool which is described or mentioned in an MPEG USAC standard and which is not described or mentioned in the MPEG-4 AAC standard; and wherein the enhanced spectral band replication metadata includes a parameter indicating whether to perform signal adaptive frequency domain oversampling, and a decoding subsystem is further configured to perform signal adaptive frequency domain oversampling if the parameter indicates that signal adaptive frequency domain oversampling is to be performed.). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658